                                                                   Case 8:20-ap-01114-TA     Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47   Desc
                                                                                             Main Document    Page 1 of 14


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Counsel for Chapter 7 Trustee
                                                                      Weneta M.A. Kosmala
                                                                    8
                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                    9
                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                   10
                                                                                                      SANTA ANA DIVISION
                                                                   11
                                                                      In re                                    Case No. 8:19-bk-12736-TA
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                      CHRISTINA STOLZE LOPEZ                   Chapter 7
                                                                   13
                                                                                    Debtor.                    Adv. No.
                                                                   14
                                                                                                               COMPLAINT FOR JUDGMENT:
                              Tel 714-966-1000




                                                                   15 WENETA M.A. KOSMALA, Chapter 7           (1) AVOIDING FRAUDULENT TRANSFER
                                                                      Trustee for the estate of CHRISTINA      PURSUANT TO 11 U.S.C. § 548(a)(1)(A);
                                                                   16 STOLZE LOPEZ,                            (2) AVOIDING FRAUDULENT TRANSFER
                                                                                                               PURSUANT TO 11 U.S.C. § 548(a)(1)(B);
                                                                   17               Plaintiff,                 (3) RECOVERY OF FRAUDULENT
                                                                                                               TRANSFER PURSUANT TO 11 U.S.C. §
                                                                   18       v.                                 550;
                                                                                                               (4) PRESERVING FRAUDULENT
                                                                   19 DARIO LOPEZ,                             TRANSFER PURSUANT TO 11 U.S.C. §
                                                                                                               551;
                                                                   20               Defendant.                 (5) FOR IMPOSITION OF RESULTING
                                                                                                               TRUST;
                                                                   21                                          (6) FOR DECLARATORY RELIEF;
                                                                                                               (7) TURNOVER OF PROPERTY OF THE
                                                                   22                                          ESTATE PURSUANT TO 11 U.S.C.
                                                                                                               § 542(a); AND
                                                                   23                                          (8) FOR AUTHORIZATION TO SELL REAL
                                                                                                               PROPERTY IN WHICH CO-OWNER
                                                                   24                                          HOLDS INTEREST PURSUANT TO 11
                                                                                                               U.S.C. § 363(h)
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1272371.1                                                              COMPLAINT
                                                                    Case 8:20-ap-01114-TA       Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47            Desc
                                                                                                Main Document    Page 2 of 14


                                                                    1

                                                                    2 TO THE DEFENDANT AND ITS COUNSEL:

                                                                    3           Weneta M.A. Kosmala, the duly appointed and acting chapter 7 trustee ("Trustee"

                                                                    4 or "Plaintiff") for the estate ("Estate") of Christina Stolze Lopez ("Debtor"), hereby files this

                                                                    5 Complaint for Judgment: (1) Avoiding Fraudulent Transfer Pursuant to 11 U.S.C.

                                                                    6 § 548(a)(1)(A); (2) Avoiding Fraudulent Transfer Pursuant to 11 U.S.C. § 548(a)(1)(B); (3)

                                                                    7 Recovery of Fraudulent Transfer Pursuant to 11 U.S.C. § 550; (4) Preserving the Transfer

                                                                    8 Pursuant to 11 U.S.C. § 551; (5) For Imposition of Resulting Trust; (6) for Declaratory

                                                                    9 Relief; (7) for Turnover of Property of the Estate Pursuant to 11 U.S.C. § 542(a); and (8)

                                                                   10 For Authorization to Sell Real Property in Which Co-Owner Holds Interest Pursuant to 11

                                                                   11 U.S.C. § 363(h) ("Complaint"), against Dario Lopez ("Defendant") and alleges as follows:
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                        STATEMENT OF JURISDICTION AND VENUE
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           1.    The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                   14 pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. 105, 548, 550, and 551. This
                              Tel 714-966-1000




                                                                   15 adversary proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (H),

                                                                   16 and (O). Regardless of whether this is a core proceeding, the Plaintiff consents to the

                                                                   17 entry of a final order and judgment by the Bankruptcy Court.

                                                                   18           2.    Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a).

                                                                   19           3.    This adversary proceeding arises out of and relates to the bankruptcy case

                                                                   20 of Christina Stolze Lopez, a chapter 7 bankruptcy case bearing case number 8:19-bk-

                                                                   21 12736-TA, currently pending in the United States Bankruptcy Court, Central District of

                                                                   22 California.

                                                                   23                                             PARTIES
                                                                   24           4.    The Plaintiff is the duly appointed, qualified, and acting chapter 7 trustee of

                                                                   25 the Debtor's Estate. The Plaintiff brings this action solely in her capacity as the chapter 7

                                                                   26 trustee.

                                                                   27

                                                                   28
                                                                        1272371.1                                     2                                     COMPLAINT
                                                                    Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47         Desc
                                                                                                 Main Document    Page 3 of 14


                                                                    1           5.     The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    2 Defendant Dario Lopez is an individual residing at 1606 Lake Ellen Dr., Fullerton,

                                                                    3 California (“Property”).

                                                                    4           6.     The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    5 Defendant is the former spouse of the Debtor.

                                                                    6                                   GENERAL ALLEGATIONS
                                                                    7           7.     The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    8 Debtor filed a voluntary chapter 7 case on July 15, 2019 ("Petition Date").

                                                                    9           8.     The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   10 Defendant and Debtor were married, and obtained a dissolution judgment on April 19,

                                                                   11 2017.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           9.     The Plaintiff is informed and believes, and based thereon alleges, that the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Defendant and the Debtor purchased the Property together and took the Property as joint

                                                                   14 tenants on or approximately December 9, 2005.
                              Tel 714-966-1000




                                                                   15           10.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   16 Debtor transferred the Property to Defendant on February 28, 2019 (“Transfer”).

                                                                   17           11.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   18 Transfer was made for little or no consideration.

                                                                   19                                   FIRST CLAIM FOR RELIEF
                                                                   20                  (For Avoidance of Transfer Under 11 U.S.C. § 548(a)(1)(A))
                                                                   21           12.    The Plaintiff realleges and incorporates herein by reference each and every

                                                                   22 allegation contained in paragraphs 1 through 11, inclusive, of this Complaint as though set

                                                                   23 forth in full.

                                                                   24           13.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   25 Debtor transferred an interest of the Debtor in the Property by way of the Transfer.

                                                                   26           14.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   27 Transfer occurred during the two-year period immediately preceding the Petition Date.

                                                                   28
                                                                        1272371.1                                     3                                  COMPLAINT
                                                                    Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47           Desc
                                                                                                 Main Document    Page 4 of 14


                                                                    1           15.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    2 Transfer was made with the actual intent to hinder, delay or defraud an existing or future

                                                                    3 creditor of the Debtor.

                                                                    4           16.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    5 creditors existed at the time of the Transfer that remained unpaid as of the Petition Date.

                                                                    6           17.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    7 Debtor made the Transfer to or for the benefit of the Defendant.

                                                                    8           18.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    9 Debtor received inadequate consideration from Defendant for the Transfer.

                                                                   10           19.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   11 Debtor was insolvent at the time of the Transfer and/or was rendered insolvent by virtue of
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 the Transfer.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           20.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   14 Defendant did not take the Transfer in good faith.
                              Tel 714-966-1000




                                                                   15           21.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   16 Defendant is an insider of the Debtor.

                                                                   17           22.    By reason of the foregoing, the Transfer is avoidable and the Plaintiff is

                                                                   18 entitled to set aside the Transfer pursuant to 11 U.S.C. § 548(a)(1)(A).

                                                                   19                                  SECOND CLAIM FOR RELIEF
                                                                   20                  (For Avoidance of Transfer Under 11 U.S.C. § 548(a)(1)(B))
                                                                   21           23.    The Plaintiff realleges and incorporates herein by reference each and every

                                                                   22 allegation contained in paragraphs 1 through 22, inclusive, of this Complaint as though set

                                                                   23 forth in full.

                                                                   24           24.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   25 Transfer occurred within two (2) years of the Petition Date.

                                                                   26           25.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   27 Transfer was made on behalf of the Defendant, and for the benefit of the Defendant, who

                                                                   28 did not provide the Debtor with reasonably equivalent value in exchange for the Transfer.
                                                                        1272371.1                                      4                                   COMPLAINT
                                                                    Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47            Desc
                                                                                                 Main Document    Page 5 of 14


                                                                    1           26.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    2 Debtor was insolvent at the time of the Transfer or became insolvent as a result of the

                                                                    3 Transfer.

                                                                    4           27.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    5 Transfer was made for the benefit of Defendant, an insider of the Debtor.

                                                                    6           28.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    7 Defendant did not take the Transfer in good faith.

                                                                    8           29.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    9 Defendant is an insider of the Debtor.

                                                                   10           30.    By reason of the foregoing, the Transfer is avoidable and the Plaintiff is

                                                                   11 entitled to set aside the Transfer pursuant to 11 U.S.C. § 548(a)(1)(B).
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                    THIRD CLAIM FOR RELIEF
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  (For Recovery of Avoided Transfer Under 11 U.S.C. § 550)
                                                                   14           31.    The Plaintiff realleges and incorporates herein by reference each and every
                              Tel 714-966-1000




                                                                   15 allegation contained in paragraphs 1 through 30, inclusive, of this Complaint as though set

                                                                   16 forth in full.

                                                                   17           32.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   18 Transfer occurred within two (2) years of the Petition Date.

                                                                   19           33.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   20 Transfer is a transfer that should be avoided pursuant to 11 U.S.C. § 548 and, based

                                                                   21 thereon, the Plaintiff is entitled to avoid the Transfer.

                                                                   22           34.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   23 Defendant is the initial transferee of the Transfers within the meaning of 11 U.S.C. § 550,

                                                                   24 or an intermediate or mediate transferee of the initial transferee.

                                                                   25           35.    The Plaintiff is entitled to judgment for the recovery of the value of Debtor’s

                                                                   26 interest in the Property, including any increase in the value of the assets since the date of

                                                                   27 the Transfer, together with interest at the applicable rate from the date of the Transfer, for

                                                                   28 the benefit of the Estate.
                                                                        1272371.1                                      5                                    COMPLAINT
                                                                    Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47           Desc
                                                                                                 Main Document    Page 6 of 14


                                                                    1                                  FOURTH CLAIM FOR RELIEF
                                                                    2                  (For Preservation of Transfer Avoided Under 11 U.S.C. § 551)
                                                                    3           36.    The Plaintiff realleges and incorporates herein by reference each and every

                                                                    4 allegation contained in paragraphs 1 through 35, inclusive, of this Complaint as though set

                                                                    5 forth in full.

                                                                    6           37.    The Plaintiff is entitled to an order and/or judgment preserving, for the

                                                                    7 benefit of the estate, the Transfer once avoided.

                                                                    8                                    FIFTH CLAIM FOR RELIEF
                                                                    9                               (For Imposition of Resulting Trust)
                                                                   10           38.    The Plaintiff realleges and incorporates herein by reference each and every

                                                                   11 allegation contained in paragraphs 1 through 37, inclusive, of this Complaint as though set
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 forth in full.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           39.    The Plaintiff is informed and believes, and based thereon alleges, that at the

                                                                   14 time of the Transfer, Debtor and Defendant agreed that Defendant would hold bare legal
                              Tel 714-966-1000




                                                                   15 title to the Property for the benefit of Debtor and Debtor would retain her beneficial interest

                                                                   16 in the Property.

                                                                   17           40.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   18 Transfer occurred for the purpose of protecting and hiding the Property so that no creditor

                                                                   19 could recover from it.

                                                                   20           41.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   21 Transfer occurred between Debtor and her ex-spouse, Defendant Dario Lopez.

                                                                   22           42.    The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                   23 Transfers were made to Defendant from Debtor for no consideration.

                                                                   24           43.    The Plaintiff is informed and believes, and based thereon alleges, that

                                                                   25 Debtor continues to exercise control over the Property.

                                                                   26           44.    The Plaintiff is informed and believes, and based thereon alleges, that either

                                                                   27 directly or through the subterfuge as “rent,” or both, Debtor has continuously paid the

                                                                   28 mortgage, taxes and maintenance expenses for the Property.
                                                                        1272371.1                                      6                                    COMPLAINT
                                                                    Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47             Desc
                                                                                                 Main Document    Page 7 of 14


                                                                    1           45.    In bringing this proceeding, the Plaintiff demands Defendant reconvey the

                                                                    2 interest in the Property he received from Debtor under the Transfer back to the Debtor.

                                                                    3           46.    The Plaintiff is informed and believes, and based thereon alleges, that at no

                                                                    4 point prior to the initiation of this proceeding did Debtor demand Defendant reconvey the

                                                                    5 interest in the Property he received from Debtor under the Transfer back to Debtor.

                                                                    6           47.    By reason of the foregoing, the Plaintiff is entitled to the imposition of a

                                                                    7 resulting trust on the Property and an order declaring title in the Property to be in the

                                                                    8 name of Debtor and Defendant as joint tenants and, as a result, property of the Debtor’s

                                                                    9 bankruptcy estate.

                                                                   10                                    SIXTH CLAIM FOR RELIEF
                                                                   11                                      (For Declaratory Relief)
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           48.    The Plaintiff realleges and incorporates herein by reference each and every
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 allegation contained in paragraphs 1 through 47, inclusive, of this Complaint as though set

                                                                   14 forth in full.
                              Tel 714-966-1000




                                                                   15           49.    The Plaintiff is informed, believes, and based thereon alleges, that the

                                                                   16 Property is property of the Estate and Plaintiff seeks a declaration of rights that the

                                                                   17 Property is property of the Estate.

                                                                   18           50.    California Family Code § 760 sets forth an evidentiary presumption that

                                                                   19 property acquired by a spouse during the marriage is deemed to be community property.

                                                                   20 In re Marriage of Valli, 58 Cal. 4th 1396, 1400 (Cal. May 15, 2014); In re Summer, 332

                                                                   21 F.3d 1240, 1242-1243 (9th Cir. 2003), citing, In re Marriage of Haines, 33 Cal.App.4th

                                                                   22 277, 289-290 (1995).

                                                                   23           51.    The community property presumption under California law can be rebutted if

                                                                   24 the property’s acquisition is (1) traceable to a separate property source, (2) acquired by

                                                                   25 gift or bequest, or (3) earned or accumulated while the spouses are living separate and

                                                                   26 apart. Valli at 1400, citing, inter alia, In re Marriage of Lucas, 27 Cal.3d 808, 815 (1980)

                                                                   27 and California Family Code §§ 770 and 771.

                                                                   28
                                                                        1272371.1                                       7                                    COMPLAINT
                                                                    Case 8:20-ap-01114-TA       Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47            Desc
                                                                                                Main Document    Page 8 of 14


                                                                    1           52.   Under California Family Code 852(a), “[a] transmutation of real or personal

                                                                    2 property is not valid unless made in writing by an express declaration that is made, joined

                                                                    3 in, consented to, or accepted by the non-debtor spouse whose interest in the property is

                                                                    4 adversely affected.” California Family Code § 852(a).

                                                                    5           53.   The general evidentiary presumption of California Evidence Code § 662 that

                                                                    6 record title indicates full beneficial ownership does not apply where it conflicts with the

                                                                    7 transmutation statute in California Family Code § 852(a). Valli at 1405-06; In re Brace,

                                                                    8 566 B.R. 13 (9th Cir. B.A.P. 2017).

                                                                    9           54.   Under California Family Code § 910(a), “the community estate is liable for a

                                                                   10 debt incurred by either spouse before or during marriage, regardless of which spouse has

                                                                   11 the management and control of the property and regardless of whether one or both
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 spouses are parties to the debt or to a judgment for the debt.” California Family Code
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 § 910(a). Therefore, any community property of the Debtor and Defendant is liable for the

                                                                   14 debt of either spouse.
                              Tel 714-966-1000




                                                                   15           55.   The Plaintiff is informed, believes, and alleges that the Property was

                                                                   16 community property of the Debtor and Defendant before the Transfer occurred.

                                                                   17           56.   The Plaintiff is informed, believes, and alleges that there is no written

                                                                   18 agreement made, joined in, consented to, or accepted by the Debtor to transmute the

                                                                   19 Property from community property of the Debtor and Defendant to separate property of

                                                                   20 Defendant prior to the Transfer.

                                                                   21           57.   The Plaintiff is informed, believes, and alleges that any interest recovered by

                                                                   22 the Estate from the Trust is an interest held as community property of the Debtor and

                                                                   23 Defendant.

                                                                   24           58.   As a result of the foregoing controversies and disputes, a judicial declaration

                                                                   25 of one or more of the following is necessary and appropriate: (a) the Property was

                                                                   26 community property of the Debtor and Defendant before the Transfer, (b) any interest

                                                                   27 recovered by the Estate from the Trust is an interest held as community property of the

                                                                   28 Debtor and Defendant, (c) any community property of the Debtor and Defendant is liable
                                                                        1272371.1                                     8                                    COMPLAINT
                                                                    Case 8:20-ap-01114-TA         Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47          Desc
                                                                                                  Main Document    Page 9 of 14


                                                                    1 for the debt of either spouse, and (d) any interest recovered by the Estate from the Trust

                                                                    2 is property of the Estate.

                                                                    3                                  SEVENTH CLAIM FOR RELIEF
                                                                    4               (For Turnover of Property of the Estate Pursuant to 11 U.S.C. § 542)
                                                                    5           59.     The Plaintiff realleges and incorporates herein by reference each and every

                                                                    6 allegation contained in paragraphs 1 through 58, inclusive, of this Complaint as though set

                                                                    7 forth in full.

                                                                    8           60.     The Plaintiff is informed and believes, and based thereon alleges, that on

                                                                    9 the Petition Date, Debtor had a legal and/or equitable interest in the Property that was the

                                                                   10 subject of the Transfer and the Property was property of the Estate that Plaintiff has

                                                                   11 standing to administer for the benefit of Debtor’s creditors.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           61.     The Plaintiff is informed and believes, and based thereon alleges, that
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Defendant is on title on the Property and is in possession of the Property.

                                                                   14           62.     The Plaintiff is informed and believes, and based thereon alleges, that the
                              Tel 714-966-1000




                                                                   15 Property is community property of the Debtor and the Defendant.

                                                                   16           63.     Pursuant to 11 U.S.C. § 542(a), Plaintiff seeks an order compelling the

                                                                   17 turnover of the Property or its value from Defendant for the benefit of the Estate so that it

                                                                   18 can be administered for the benefit of the Debtor’s creditors.

                                                                   19                                    EIGHTH CLAIM FOR RELIEF
                                                                   20                 (For Authorization to Sell the Estate’s Interest and the Interest of
                                                                   21                    Defendant in the Property Pursuant to 11 U.S.C. § 363(h))
                                                                   22           64.     The Plaintiff realleges and incorporates herein by reference each and every

                                                                   23 allegation contained in paragraphs 1 through 63, inclusive, of this Complaint as though set

                                                                   24 forth in full.

                                                                   25           65.     The Plaintiff is informed and believes, and based thereon alleges, that, if the

                                                                   26 Court does not find that the Property is community property of the Debtor and the

                                                                   27 Defendant, the Plaintiff has the authority to sell the Property pursuant to 11 U.S.C.

                                                                   28
                                                                        1272371.1                                       9                                   COMPLAINT
                                                                    Case 8:20-ap-01114-TA       Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47           Desc
                                                                                                Main Document    Page 10 of 14


                                                                    1 § 363(h) in order to recover the Debtor's interest in the Property for the benefit of the

                                                                    2 Estate.

                                                                    3           66.   The Plaintiff is informed and believes, and based thereon alleges, that

                                                                    4 partition in kind of the Property among the Estate and Defendant is impracticable.

                                                                    5           67.   The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    6 sale of the Estate’s undivided interest in the Property would realize significantly less for

                                                                    7 the Estate than the sale of the Property free of the interests of Defendant.

                                                                    8           68.   The Plaintiff is informed and believes, and based thereon alleges, that the

                                                                    9 benefit to the Estate of a sale of the Property free of the interests of Defendant outweighs

                                                                   10 the detriment, if any, to Defendant.

                                                                   11           69.   The Plaintiff is informed and believes, and based thereon alleges, that the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Property is not used in the production, transmission, or distribution, for sale, of electric
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 energy or of natural or synthetic gas for heat, light, or power.

                                                                   14           70.   For the aforementioned reasons, Plaintiff may sell both the Estate’s interest,
                              Tel 714-966-1000




                                                                   15 under 11 U.S.C. § 363(b), and the interests of Defendant in the Property pursuant to 11

                                                                   16 U.S.C. § 363(h).

                                                                   17           Wherefore, Plaintiff respectfully prays for judgment as follows:
                                                                   18           ON THE FIRST CLAIM FOR RELIEF:
                                                                   19           1.    That the Transfer be avoided and/or providing any other remedy available

                                                                   20 under applicable law;

                                                                   21           ON THE SECOND CLAIM FOR RELIEF:
                                                                   22           2.    That the Transfer be avoided and/or providing any other remedy available

                                                                   23 under applicable law;

                                                                   24           ON THE THIRD CLAIM FOR RELIEF:
                                                                   25           3.    For the recovery of the Debtor’s interest in the Property, or the value thereof,

                                                                   26 including any increase in the value of the assets since the date of the Transfer, with

                                                                   27 interest at the applicable rate from the date of the Transfer, for the benefit of the Estate;

                                                                   28           ON THE FOURTH CLAIM FOR RELIEF:
                                                                        1272371.1                                     10                                   COMPLAINT
                                                                    Case 8:20-ap-01114-TA      Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47            Desc
                                                                                               Main Document    Page 11 of 14


                                                                    1           4.   Preserving, for the benefit of the estate, the Debtor’s interest in the Property

                                                                    2 once the Transfer is avoided.

                                                                    3           ON THE FIFTH CLAIM FOR RELIEF:
                                                                    4           5.   For judgment imposing a resulting trust on the Property and an order

                                                                    5 declaring title in the Property to be in the name of the Trustee for the benefit of the Estate

                                                                    6 and Defendant jointly.

                                                                    7           ON THE SIXTH CLAIM FOR RELIEF:
                                                                    8           6.   For judgment that a) the Property was community property of the Debtor and

                                                                    9 Defendant before the Transfer, (b) any interest recovered by the Estate from the Trust is

                                                                   10 an interest held as community property of the Debtor and Defendant, (c) any community

                                                                   11 property of the Debtor and Defendant is liable for the debt of either spouse, and (d) any
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 interest recovered by the Estate from the Trust is property of the Estate
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           ON THE SEVENTH CLAIM FOR RELIEF:
                                                                   14           7.   For judgment requiring that the Property be turned over to the Plaintiff for the
                              Tel 714-966-1000




                                                                   15 benefit of the Estate pursuant to 11 U.S.C. § 542.

                                                                   16           ON THE EIGHTH CLAIM FOR RELIEF:
                                                                   17           8.   In the alternative, for judgment that Plaintiff may sell both the Estate’s

                                                                   18 interest, pursuant to 11 U.S.C. § 363(b), and the interests of Defendant, pursuant to 11

                                                                   19 U.S.C. § 363(h), in the Property.

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1272371.1                                    11                                    COMPLAINT
                                                                   Case 8:20-ap-01114-TA        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47             Desc
                                                                                                Main Document    Page 12 of 14


                                                                   1            ON ALL CLAIMS FOR RELIEF:
                                                                   2            9.    For costs of suit incurred herein, including, without limitation, attorney’s fees;

                                                                   3 and

                                                                   4            10.   For such other and further relief as is just and proper.

                                                                   5

                                                                   6                                                  Respectfully submitted,

                                                                   7

                                                                   8 Dated: August 4, 2020                            WEILAND GOLDEN GOODRICH LLP

                                                                   9

                                                                   10                                                 By: /r/ Jeffrey I. Golden
                                                                                                                          JEFFREY I. GOLDEN
                                                                   11                                                     REEM J. BELLO
                                                                                                                          RYAN W. BEALL
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                                     Attorneys for Plaintiff
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1272371.1                                     12                                    COMPLAINT
         Case 8:20-ap-01114-TA                        Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47                                     Desc
                                                      Main Document    Page 13 of 14
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Weneta M.A. Kosmala, Chapter 7 Trustee for the                                 Dario Lopez
estate of Christina Stolze Lopez
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Drive Suite 600
Costa Mesa, CA 92626

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
          Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
                                      Creditor    Other
                                           Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint For Judgment: (1) Avoiding Fraudulent Transfer Pursuant To 11 U.S.C. § 548(A)(1)(A); (2) Avoiding Fraudulent Transfer Pursuant To
11 U.S.C. § 548(A)(1)(B); (3) Recovery Of Fraudulent Transfer Pursuant To 11 U.S.C. § 550; (4) Preserving Fraudulent Transfer Pursuant To 11
U.S.C. § 551; (5) For Imposition Of Resulting Trust; (6) For Declaratory Relief; (7) Turnover Of Property Of The Estate Pursuant To 11 U.S.C. §
542(A); And (8) For Authorization To Sell Real Property In Which Co-Owner Holds Interest Pursuant To 11 U.S.C. § 363(H)


                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
 11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury

X 13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
 14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
 21-Validity, priority or extent of lien or other interest in property           65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief


    FRBP 7001(3) – Approval of Sale of Property                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              
 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                     02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
Check if this case involves a substantive issue of state law                  Check if this is asserted to be a class action under FRCP 23
  trial is demanded in complaint                                Demand $
Other Relief Sought
       Case 8:20-ap-01114-TA                Doc 1 Filed 08/04/20 Entered 08/04/20 11:25:47                              Desc
                                            Main Document    Page 14 of 14
  B1040 (FORM 1040) (12/15)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                      BANKRUPTCY CASE NO.
Christina Stolze Lopez                             8:19-bk-12736-TA
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District, Santa Ana Division                                   Santa Ana                         T. Albert
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Jeffrey I. Golden



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
08/04/2020                                                             Jeffrey I. Golden



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
